  Case 19-31635         Doc 19   Filed 12/30/19 Entered 12/30/19 12:12:59           Desc Main
                                   Document     Page 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 In re:                                                  Chapter 13

 Claudine Minogue,                                       Case No. 19-31635
                                                         Hon. A. Benjamin Goldgar

                 Debtor.

  OBJECTION OF CREDITOR, DUSSIAS WITTENBERG KOENIGSBERGER, LLP,
                       TO CHAPTER 13 PLAN

          Dussias Wittenberg Koenigsberger, LLP (“DWK”), creditor and claimant in the above

proceeding, hereby objects to the proposed Chapter 13 Plan (the “Plan”) filed by the above-

captioned Debtor, Claudine Minogue (“Debtor”), and in support thereof respectfully states as

follows:

          1.    On April 9, 2018, the Honorable David B. Atkins issued an order finding the Debtor

liable for breaching her contract with DWK. See Exhibit A to DWK Amended Proof of Claim,

filed Dec. 26, 2019.

          2.    On November 5, 2018, Judge Atkins found that the Debtor was specifically liable

for damages in the amount of $81,742.23 as of April 9, 2018, and that per statute, the amount

began accruing post-judgment interest as of April 9, 2018. See Exhibit B to DWK Amended Proof

of Claim, filed Dec. 26, 2019.

          3.    On November 14, 2018, DWK served Debtor with a Citation to Discover Assets,

securing its lien against Debtor’s personal property. See Exhibit F to DWK Amended Proof of

Claim, filed Dec. 26, 2019.

          4.    On October 18, 2019, DWK recorded and secured its judgment lien against

Debtor’s Northbrook, Illinois real estate property. See Exhibit D to DWK Amended Proof of


                                                1
  Case 19-31635       Doc 19       Filed 12/30/19 Entered 12/30/19 12:12:59             Desc Main
                                     Document     Page 2 of 4


Claim, filed Dec. 26, 2019. On October 30, 2019, DWK recorded and secured its judgment lien

against Debtor’s Wauconda, Illinois real estate property. See Exhibit C to DWK Amended Proof

of Claim, filed Dec. 26, 2019.

       5.      On November 6, 2019, Debtor filed her Petition for Chapter 13 Bankruptcy. The

Petition mistakenly listed DWK as an unsecured creditor, and further, mistakenly calculated the

judgment at $81,72.23, not including any of the interest accrued since April 9, 2018.

       6.      On November 6 (and then again on November 9), 2019, Debtor filed her Chapter

13 Plan. The Plan again mistakenly omitted DWK’s claim in the secured claims section.

       7.      Section 1325(a) of the Bankruptcy code provides for the circumstances under which

a court shall confirm a plan. 11 U.S.C.A. § 1325(a) (West). Under sub-section (5), a Chapter 13

plan may not be confirmed unless:

       (4) the value, as of the effective date of the plan, of property to be distributed under the
       plan on account of each allowed unsecured claim is not less than the amount that would be
       paid on such claim if the estate of the debtor were liquidated under chapter 7 of this title
       on such date;

       (5) with respect to each allowed secured claim provided for by the plan—

               (A) the holder of such claim has accepted the plan;

               (B)(i) the plan provides that--

                       (I) the holder of such claim retain the lien securing such claim until the
                       earlier of--

                                 (aa) the payment of the underlying debt determined under
                                 nonbankruptcy law; or

                                 (bb) discharge under section 1328; and

                       (II) if the case under this chapter is dismissed or converted without
                       completion of the plan, such lien shall also be retained by such holder to the
                       extent recognized by applicable nonbankruptcy law;

               (ii) the value, as of the effective date of the plan, of property to be distributed under
               the plan on account of such claim is not less than the allowed amount of such claim;
               and
                                                  2
  Case 19-31635         Doc 19    Filed 12/30/19 Entered 12/30/19 12:12:59           Desc Main
                                    Document     Page 3 of 4


               (iii) if--

                        (I) property to be distributed pursuant to this subsection is in the form of
                        periodic payments, such payments shall be in equal monthly amounts; and

                        (II) the holder of the claim is secured by personal property, the amount of
                        such payments shall not be less than an amount sufficient to provide to the
                        holder of such claim adequate protection during the period of the plan; or

               (C) the debtor surrenders the property securing such claim to such holder;

       8.      It is unclear from the filing whether Chapter 7 bankruptcy would better allow for

complete payment of DWK’s claim, including the accrued interest. Moreover, the Plan’s omission

of DWK’s claim, and its failure to recognize an existing secured claim and existing liens on

Debtor’s real and personal property, are material defects which necessitate denial of confirmation

of this Plan. The Plan does not comport with DWK’s Amended Proof of Claim, and is not accepted

by the holder of the claim. Lastly, the Plan does not adequately protect DWK’s secured interest

in the collateral, and thus it cannot be confirmed under Section 1325(a) of the Bankruptcy Code.

       WHEREFORE, for the foregoing reasons, Dussias Wittenberg Koenigsberger, LLP

respectfully requests that confirmation of the proposed plan be denied.



Date: December 30, 2019                               Respectfully submitted,


                                                      By: Samantha N. Ditore             .
                                                      Attorney for Creditor,
                                                      Dussias Wittenberg Koenigsberger, LLP


Samantha N. Ditore
Atty No. 6316889
ELLIS LEGAL P.C.
200 W. Madison St., Suite 2670
Chicago, Illinois 60606
P: (312) 767-5325
sditore@ellislegal.com


                                                 3
  Case 19-31635       Doc 19     Filed 12/30/19 Entered 12/30/19 12:12:59           Desc Main
                                   Document     Page 4 of 4


                                     Certificate of Service

       I, Samantha N. Ditore, an attorney, hereby certify that on December 30, 2019, I caused a

true and correct copy of the foregoing OBJECTION OF CREDITOR, DUSSIAS

WITTENBERG KOENIGSBERGER, LLP, TO CHAPTER 13 PLAN to be filed and served

electronically on all counsels of record via the court’s CM/ECF system. This objection was further

served on the Debtor on December 30, 2019, by depositing the document in the U.S. Mail at 200

W. Madison St., Chicago, Illinois, postage prepaid, to the below address.

       Claudine Minogue
       219 Sky Hill Road
       Wauconda, Illinois 60084

                                                    /s/ Samantha N. Ditore              .



Samantha N. Ditore
Atty No. 6316889
ELLIS LEGAL P.C.
200 W. Madison St., Suite 2670
Chicago, Illinois 60606
P: (312) 767-5325
sditore@ellislegal.com




                                                4
